OPINION OF THE COURT
Memorandum.
The judgment of Supreme Court appealed from and the order of the Appellate Division brought up for review should be affirmed, with costs.
The only legal question presented is whether the property taken — a four-story building with an auditorium equipped for staged productions, a gymnasium, locker and shower rooms and other facilities appropriate to its use as a boys’ club — was a specialty and, therefore, properly valued by the replacement cost less depreciation method. We agree with the majority at the Appellate Division that it was a specialty (see, Matter of County of Suffolk [Van Bourgondien Nurseries], 47 NY2d 507, 511-512; Matter of Great Atl. & Pac. Tea Co. v Kiernan, 42 NY2d 236, 240; Matter of County of Nassau [Colony Beach Club] 43 AD2d 45, affd 39 NY2d 958). Thus, we reject the city’s argument that, because no proof of market value was adduced, the building should be held to have no value at all. Contentions concerning the amount of the award involve factual determinations beyond our review.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum. Certified question not answered as unnecessary.